ITEMID: 001-75190
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: DEMIR AND OTHERS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicants, whose names appear in the appendix, are Turkish nationals. They are represented before the Court by Ms H. D. Deyar and Mr B. Deyar, lawyers practising in Diyarbakır.
The facts of the case, as submitted by the parties, may be summarised as follows.
Until 1994 the applicants lived in Ziyaret (Fis), a village of the Lice district in Diyarbakır, where they own property. It is to be noted that the documents attesting ownership of property, which Ali Balare, Asiye Balare, Emin Balare Emin Balare, Abdullah Balare, Zeki Balare, Zeliha Balare, Zeliha Balare and İmiş Balare, Mahsun Fidan, Şahin Fidan, Dilan Fidan, Netice Fidan, Necla Fidan and Abdulmuttalip Fidan (Application nos. 27901/02 and 28740/02) used in Ziyaret, bear their mothers’ names. It is further to be noted that the documents attesting ownership of property, which Mehmet Can Fidan, İbrahim Fidan, Fatma Fidan, Necla Fidan, Meyrem Fidan, Mehmet Ali Fidan, Mekin Fidan, Tekin Fidan, Recep Fidan, Tarık Fidan, Binevş Fidan and Hasibe Fidan (Application no. 29888/02) used in their village bear their brother’s name.
On 14 May 1994 security forces destroyed the applicants’ property. The applicants then moved to Diyarbakır, where they currently live. The security forces arrived to Ziyaret again and destroyed the remainder of the village on 23 January 1995 and 1 October 1995.
On 9 September 2001 the District Gendarmes Headquarters in Lice sent a letter to the village mayors in Lice. According to that letter, access to Ziyaret would be possible only during summer for the inhabitants to work in their farms, and only during daytime. The villagers would not be allowed to spend the nights in their village. Moreover, the villagers would be required to apply to the gendarmes stations and request permission.
On 11 September 2001 the 2nd Internal Security Brigade Commander in Lice sent a letter to the District Governor’s office in Lice informing him that the military operations against terrorism were to continue in the district. The commander requested the District Governor’s office to warn the inhabitants of these operations and notify them that the security forces would not be responsible for any casualties.
On 25 December 2001 some of the applicants lodged a petition with the Ministry of the Interior requesting compensation for the pecuniary and non-pecuniary damages they suffered and asked for permission to return to their village.
The applicants received no response to their petition.
On the same day they filed a petition with the Public Prosecutor’s office in Diyarbakır for submission to the Public Prosecutor’s office in Lice, complaining about the burning down of their houses by the security forces on 14 May 1994, 23 January 1995 and 1 October 1995.
On 17 January 2002 the Lice Public Prosecutor issued a decision of non-jurisdiction and sent the case file to the Military Prosecutor’s office in the 7th Diyarbakır Corps Command, in accordance with Article 9 of the Military Criminal Code (Law no. 1632).
The applicants were residents in Tepecik, a village of the Kocaköy district in Diyarbakır, where they own property.
On 22 December 1992 security forces and village guards entered Tepecik and destroyed some of the houses in the village. They came again on 4 November 1994, 30 October 1995 and 8 November 1995, destroyed the remainder of the village and evicted the inhabitants, who moved to Diyarbakır, where they currently live.
On 12 February 2001 two other inhabitants of Tepecik, Mr Şerefettin Yaşa and Mr Kadri Yaşa, filed a petition with the Public Prosecutor’s office in Kocaköy complaining about the killing of eight people, the burning down of their house and the destruction of their trees and farms by security forces and village guards.
On 8 October 2001 the Kocaköy Public Prosecutor decided to discontinue proceedings. Assessing the offence in question as theft, he decided that the statutory time-limit for the offence in question had expired.
On 24 October 2001 the legal representative of Mr Şerefettin Yaşa and Mr Kadri Yaşa lodged an appeal with the Siverek Assize Court against the decision of the Kocaköy Public Prosecutor.
On 22 November 2001 the Siverek Assize Court upheld the decision of the Kocaköy Public Prosecutor.
The applicants considered themselves exempt from lodging further complaints concerning the burning down of their houses following the decision of the Siverek Assize Court. It is to be noted that the applicants did not submit any document to the Court attesting that they had filed petitions containing a request for permission to return to their villages.
Until 1994 the applicants lived in Hedik, a village of the Lice district in Diyarbakır, where they own property.
On 22 November 1994 security forces destroyed the applicants’ property. The applicants then moved to Diyarbakır, where they currently live.
On 9 September 2001 the District Gendarmes Command in Lice sent a letter to the village mayors in Lice. According to that letter, access to Ziyaret would be possible only during summer for the inhabitants to work in their farms, and only during daytime. The villagers would not be allowed to spend the nights in their village. Moreover, they would be required to apply to gendarmes stations and request permission.
On 11 September 2001 the 2nd Internal Security Brigade Commander in Lice sent a letter to the District Governor’s office in Lice informing him that the military operations against terrorism were to continue in the district. The commander requested the District Governor’s office to warn the inhabitants of these operations and notify them that security forces would not be responsible for any casualties.
On 7 January 2002 some of the applicants lodged a petition with the Ministry of the Interior requesting compensation for the pecuniary and non-pecuniary damages they suffered and permission to return to their village.
On the same day they filed a petition with the Public Prosecutor’s office in Diyarbakır to be referred to the Public Prosecutor’s office in Lice, complaining about the burning down of their houses by the security forces on 22 November 1994.
On 16 January 2002 the Lice Public Prosecutor issued a decision of non-jurisdiction and sent the case file to the Military Prosecutor’s office in the 7th Diyarbakır Corps Command, in accordance with Article 9 of Law no. 1632 (Military Criminal Code).
On 25 April 2002 the State of Emergency Regional Governor’s office in Diyarbakır rejected applicants’ claim for compensation. It is to be noted that the applicants did not submit any document attesting the response of this office.
The investigation carried out by the authorities indicated that the applicants had left their villages of their own will. The security forces had not forced the applicants to leave their village.
The official records indicated that there was no obstacle preventing villagers from returning to their homes and possessions in their villages. Persons who had left their villages as a result of terrorism had already started returning and regaining their activities in their villages.
On 14 July 2004 the Law on Compensation for Losses resulting from Terrorism and the Fight against Terrorism was passed by the Grand National Assembly and entered into force on 27 July 2004 (“Compensation Law”). That Law provided for a sufficient remedy capable of redressing the Convention grievances of persons who were denied access to their possessions in their villages.
In that connection Damage Assessment and Compensation Commissions were set up in seventy-six provinces. Persons who had suffered damage as a result of terrorism or of measures taken by the authorities to combat terrorism could lodge an application with the relevant compensation commission claiming compensation.
The number of persons applying to these commissions had already attained approximately 170,000. A further 800 persons, whose applications were pending before the Court, had also applied to the compensation commissions. Many villagers had already been awarded compensation for the damage they had sustained.
A description of the relevant domestic law can be found in the Court’s decision of İçyer v. Turkey (no. 18888/02, §§ 44-54, 12 January 2006) and in its judgment of Doğan and Others v. Turkey (nos. 88038811/02, 8813/02 and 8815-8819/02, §§ 31-35, ECHR 2004-VI).
